[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: COUNSEL FEES
After considering the evidence and arguments presented by the parties at a post-trial hearing, the court concludes the defendant violated the Connecticut Unfair Trade Practices Act, General Statutes § 42-110 et. seq. See Saturn ConstructionCo. v. Premier Roofing Co., 238 Conn. 293, 310-11, ___ A.2d ___ (1996). The court further concludes the plaintiffs should receive an award of counsel fees and awards the plaintiffs counsel fees in the amount of $45,000.00. See Jacques All Trades Corporationv. Brown, 42 Conn. App. 124, 130-32, ___ A.2d ___ (1996); Stiegerv. J.S. Builders Inc., 39 Conn. App. 32, 39 (1995).
THIM, JUDGE.